Citation Nr: 1825460	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  17-29 939	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for left elbow disorder.

3.  Entitlement to service connection for right elbow disorder.  

4.  Entitlement to service connection for left knee disorder.  

5.  Entitlement to service connection for right knee disorder.  

6.  Entitlement to service connection for right ankle disorder.  

7.  Entitlement to service connection for dermatophytosis, tinea corporis, seborrheic keratosis, neoplasms, pruritus scroti.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served honorably on active duty in the Army from January 1987 to June 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) RO.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


